United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2504
                        ___________________________

               Marcos Miranda-Carreto; Helia Carreto Hernandez

                            lllllllllllllllllllllPetitioners

                                          v.

            Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                            Submitted: April 29, 2014
                               Filed: May 2, 2014
                                 [Unpublished]
                                ____________

Before WOLLMAN, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

       Guatemalan citizens Marcos Miranda-Carreto and Helia Carreto Hernandez
petition for review of an order of the Board of Immigration Appeals (BIA) upholding
an immigration judge’s decision to deny them asylum and withholding of removal.1
After careful review, we first conclude that we lack jurisdiction to review the BIA’s
determinations regarding the untimeliness of the asylum application. See Ngure v.
Ashcroft, 367 F.3d 975, 989 (8th Cir. 2004) (explaining that the courts lack
jurisdiction to review “the Attorney General’s determination that an alien did not
demonstrate changed or extraordinary circumstances relating to the delay in filing an
asylum application”). We further conclude that the BIA appropriately denied
withholding of removal because the group in question, which the petitioners describe
as “individuals returning from the United States,” does not constitute a particular
social group for purposes of withholding-of-removal eligibility.                  See
Matul-Hernandez v. Holder, 685 F.3d 707, 713 (8th Cir. 2012) (holding that
“‘Guatemalans returning from the United States who are perceived as wealthy’ is not
a particular social group within the meaning of” the Immigration and Nationality
Act); see also Chay-Velasquez v. Ashcroft, 367 F.3d 751, 754 (8th Cir. 2004) (noting
that an immigration judge’s determination that an alien is ineligible for withholding
of removal is a legal conclusion subject to de novo review).

      We deny the petition for review.
                     ______________________________




      1
       Petitioners also each applied for cancellation of removal, and Miranda-Carreto
applied for relief under the Convention Against Torture, but their brief does not
address these claims. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir.
2004) (noting that claims are waived if they are not meaningfully argued in an
opening brief).

                                         -2-